DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1, 17, 20  have been amended, claims 29-34 have been added, claims 15-16, 18-19, 21-24, 26-28 have been canceled and claims 1-14, 17, 20, 25 and 29-34 are currently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17, 20, 25 and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claims 1, 13, 33-34, applicant recites the phrases in each claim and each instances, “...substantially...” which is a relative term which render the claims indefinite. The term "substantially" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-12, 14, 17, 25 and 29-32 are also rejected under 35 U.S.C 112(b) due to their dependency to the rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattisson (7,247,329).
As to claim 34, Mattisson discloses a packaged article comprising a first multilayer film (11, column 2, lines 33-35 discloses the single sheet with multiple layers) ; a second multilayer film (12, column 2, lines 35-38 discloses the single sheet with multiple layers); and a product (product as shown in Figure 4-5); wherein the first multilayer film and the second multilayer film are sealingly engaged one to another substantially only at a perimeter band that defines a closed, interior compartment (13) in which the product is contained  (Figure 5 shows the seal 52 forming a perimeter band) and which defines a first tab (43) on the first multilayer film and a second tab (44) on the second multilayer film, the first tab and the second tab (43 and 44) being exterior to the perimeter band (43 and 44), wherein the first tab and the second tab are defined by an area of each of the first multilayer film and the second multilayer film that is not sealed together, said area encompassing portions of the first multilayer film and the second multilayer film between an outer edge of the perimeter band and outer edges of two adjacent sides of the first multilayer film and the second multilayer film and encompassing intervening corners between the two adjacent sides of the first multilayer film and the second multilayer film; at least a section of the perimeter band proximate to the first tab and the second tab being configured as a peel-apart seal such that the interior compartment containing the product is accessible by at least partially peeling apart the first multilayer film and the second multilayer film (the seal 14-15 are peelable seal column 5, lines 16-19 and Figure 2 shows the tab portion separate and able to open the peelable seal 14, 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 13, 17, 20, 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mattisson (7,247,329) in view of Nehus et al (D894,012).

    PNG
    media_image1.png
    566
    663
    media_image1.png
    Greyscale
 
As to claim 1, Mattisson discloses a packaged article comprising a first multilayer film (11, column 2, lines 33-35 discloses the single sheet with multiple layers) ; a second multilayer film (12, column 2, lines 35-38 discloses the single sheet with multiple layers); and a product (product as shown in Figure 4-5); wherein the first multilayer film and the second multilayer film are sealingly engaged one to another substantially only at a perimeter band that defines a closed, interior compartment (13) in which the product is contained  (Figure 5 shows the seal 52 forming a perimeter band) and which defines a first tab on the first multilayer film and a second tab on the second multilayer film, the first tab and the second tab being exterior to the perimeter band (43 and 44);  wherein: the first multilayer film sealingly engaged with the second multilayer film defines the packaged article with four corners and four sides (Figure 5); the perimeter band extends from a first corner to a second corner along a first side and extends from the first corner to a third corner along a second side so that the perimeter band defines a substantially right angle at the first corner (as annotated in Figure 5 above), the second corner being opposite the third corner; the perimeter band also extends from the second corner toward a fourth corner along a third side and from the third corner toward the fourth corner along a fourth side, the fourth corner being opposite the first corner (as annotated in Figure 5 above); the perimeter bands that extend along the third side and along the fourth side being and being angled and curved to mate with the curved portion of each other, the curved portion distance away from the fourth corner so that the first tab and the second tab are define at the fourth corner and along the third side and the fourth side,  at least a section of the perimeter band proximate to the first tab and the second tab being configured as a peel-apart seal such that the interior compartment containing the product is accessible by at least partially peeling apart the first multilayer film and the second multilayer film (the seal 14-15 are peelable seal column 5, lines 16-19 and Figure 2 shows the tab portion separate and able to open the peelable seal 14, 15). However, Mattisson does not disclose that the perimeter band that extend along the third side and along the fourth side being angled inwardly relative to the respective third and fourth sides to intersect a distance away from the fourth corner so that the first tab and the second tab are defined at the fourth corner and along the third side and the fourth side.  Nevertheless, Nehus discloses a pouch (Figure 2) with perimeter band that extend along the third side and along the fourth side being angled inwardly relative to the respective third and fourth sides to intersect a distance away from the fourth corner so that the first tab and the second tab are defined at the fourth corner and along the third side and the fourth side (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curved seal of Mattisson with converging seal at the fourth corner as taught by Nehus in order to initiate the peeling with the small amount of force.  
As to claim 2, Mattisson as modified further discloses the first multilayer film and the second multilayer film each comprise at least an inner, polymeric layer and at least one structural layer that is exterior thereto (column 5, lines 16-24).
As to claims 5-6, Mattisson as modified further discloses the polymeric layer of the first multilayer film and the second multilayer is formed of a material that is configured to form the peel-apart seal upon application of an activating factor (peelable food grade polymer), the activating factor is one or a combination of heat, pressure, and dwell time (column 5, lines 3-5 which teaches to heat and pressure).  
As to claim 13, Mattisson as modified further discloses the first multilayer film and the second multilayer film have substantially the same size and shape with four corners and four sides (Figure 5).  
As to claim 17, Mattisson as modified further discloses the first tab and the second tab encompass the fourth corner, the third side, and the fourth side of the first multilayer film and the second multilayer film defining the packaged article (Figure 5 above which shows the tab portion encompass the fourth corner and part of the third and fourth side).  


    PNG
    media_image2.png
    458
    557
    media_image2.png
    Greyscale

As to claim 30, Mattisson as modified further discloses the perimeter bands that extend along the third side and along the fourth side intersect to define an interior angle that is an obtuse angle (as shown in Figure 2 of Nehus above).  
As to claim 32, Mattisson as modified further discloses the first tab and the second tab are defined by an area of each of the first multilayer film and the second multilayer film that is not sealed together (Figure 5 of Mattisson with tab 42 and 43 which are not sealed together), said area encompassing the portions of the first multilayer film and the second multilayer film between the perimeter band and the third side, between the perimeter band and the fourth side, and between the perimeter band and the fourth corner (as shown in Figure 5 of Mattisson and also Nehus, the unseal portion encompass the fourth corner and part of the third and fourth side wall).  
As to claim 20, 29 and 31, Mattisson as modified further discloses the perimeter bands that extend along the third side and along the fourth side are angled inwardly relative to the respective third and fourth sides (can be seem in Figure 2 of Nehus above) and the obtuse angle form at the intersection), but does not disclose, the perimeter bands along the third side and along the fourth side each form an angle of about 1 degree to about 60 degrees relative to the respective third and fourth sides or about 5 degrees to about 40 degrees relative to the respective third and fourth sides and the perimeter bands that extend along the third side and along the fourth side intersect to define an interior angle of about 95 degrees to about 150 degrees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Mattisson as modified so the perimeter bands along the third side and along the fourth side each form an angle of about 1 degree to about 60 degrees relative to the respective third and fourth sides or about 5 degrees to about 40 degrees relative to the respective third and fourth sides and the perimeter bands that extend along the third side and along the fourth side intersect to define an interior angle of about 95 degrees to about 150 degrees because the selection of the specific angles such as the angle as disclosed by Mattisson or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.  
As to claim 33, Mattisson discloses a packaged article comprising a first multilayer film (11, column 2, lines 33-35 discloses the single sheet with multiple layers) ; a second multilayer film (12, column 2, lines 35-38 discloses the single sheet with multiple layers); and a product (product as shown in Figure 4-5); wherein the first multilayer film and the second multilayer film are sealingly engaged one to another substantially only at a perimeter band that defines a closed, interior compartment (13) in which the product is contained  (Figure 5 shows the seal 52 forming a perimeter band) and which defines a first tab on the first multilayer film and a second tab on the second multilayer film, the first tab and the second tab being exterior to the perimeter band (43 and 44);  wherein: the first multilayer film sealingly engaged with the second multilayer film defines the packaged article with four corners and four sides (Figure 5);  and wherein the perimeter band extends along the four sides and intersects at or near each of the four corners (as shown in Figure 5 above, the perimeter band extends along top right corner, bottom right corner and bottom left corner and near the top left corner) and the perimeter band defines three internal angles and one round (near the top left corner), three of the internal angles being 90 degrees or less (top right, bottom right and bottom left), at least a section of the perimeter band proximate to the first tab and the second tab being configured as a peel-apart seal such that the interior compartment containing the product is accessible by at least partially peeling apart the first multilayer film and the second multilayer film (the seal 14-15 are peelable seal column 5, lines 16-19 and Figure 2 shows the tab portion separate and able to open the peelable seal 14, 15).  However, Mattisson does not disclose one of the internal angles being greater than 
90 degrees.  Nevertheless, Nehus discloses a pouch (Figure 2) with perimeter band that extend along the third side and along the fourth side being angled inwardly relative to the respective third and fourth sides to intersect a distance away from the fourth corner so that the first tab and the second tab are defined at the fourth corner and along the third side and the fourth side (Figure 2) and the internal angle is greater than 90 degree.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curved seal of Mattisson with converging seal at the fourth corner as taught by Nehus in order to initiate the peeling with the small amount of force.  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mattisson (7,247,329) in view of Nehus et al (D894,012) and further in view of Arndt (2004/0112779).
As to claims 2-4, Mattison does not discloses the at least one structural layer includes one or more of a foil layer, a polyolefin layer, and a polyester layer, at least one structural layer is effective as one or both of an oxygen barrier and a moisture barrier.  Nevertheless, Arndt discloses a packaged article (10) comprising: a first multilayer film (50, [0026-0031] discloses the different layers of the film material); 5a second multilayer film (bottom web 20, [0032-0036] discloses the different layers of the film material); and a product (12); wherein the first multilayer film and the second multilayer film are sealingly engaged one to another substantially only at a perimeter band that defines a closed ([0021] discloses the wrapper seals along the length and two opposed cross-seals), interior compartment in which the product is contained and which defines a first tab (20b) on the first multilayer film and a 10second tab (20a) on the second multilayer film, Arndt further discloses the first multilayer film and the second multilayer film each comprise at least an inner, polymeric layer and at least one structural layer that is exterior thereto ([0026-0035] discloses the first multilayer film with inner most polymeric layer as BOPet polyester adhesive and structural layer is LLDPE and Nylon/PET with polyester and LLDPE), at least one structural layer includes one or more of a foil layer, a polyolefin layer, and a polyester layer ([0038] further discloses the use of polyester/foil), the at least one structural layer is 25effective as one or both of an oxygen barrier and a moisture barrier ([0004] teaches the package being hermetically sealed and moisture proof package).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the first and second multilayer film of Mattisson with foil/polyester with oxygen and moisture barrier as taught by Arndt in order to protect the article with from direct sun light damage and hermetically seal to maintain the freshness of the article within.    
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mattisson (7,247,329) in view of Nehus et al (D894,012) and further in view of Chew (20120145569).
As to claims 7-8, Mattisson as modified does not specific disclose the at least a section of the perimeter 5band that is configured as a peel-apart seal is configured such that the peel-apart seal does not separate below a peel force of about 1.5 pounds per 15 mm of linear distance and the peel-apart seal is configured such that the peel-apart seal separates at 10a peel force of about 1.5 pounds to about 3.0 pounds per 15 mm of linear distance.  Nevertheless, Chew discloses a peelable heat seal package form by heat sealing two foils together.  The sealing strength between the two foils is about 500 to 2000 g/15 mm ([0110], which is equivalent to 1.1 pound to 4.41 pounds/15 mm.  By selecting the medium value 2.755 pounds /15 mm, which is within the range of 1.5 pounds to about 3.0 pounds per 15 mm of linear distance of peeling force).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peeling force of Mattisson as modified with a peel force between 1.5 pounds to about 3.0 pounds per 15 mm as taught by Chew to in order to provide convention/regular peeling force to prevent accidental release of the two layers and provide sufficient peeling force not to create hard to open peelable package.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mattisson (7,247,329) in view of Nehus et al (D894,012) and further in view of Loyd et al (7422105).
As to claim 9, Mattisson as modified does not disclose a first section of the perimeter band proximate to the first tab and the second tab is configured as a peel-apart seal and is configured such that the peel-apart seal separates at a first peel force, and a second section of the perimeter 15band is configured as a peel-apart seal and is configured such that the peel apart seal separates at a second peel force that is greater than the first peel force.  Nevertheless, Loyd discloses a peelable package (10, Figure 3), the peelable package further comprises peripheral seals, a first section of the seal (51)  to the first tab (61) and the second tab (62) is configured as a peel-apart seal and is configured such that the peel-apart seal separates at a first peel force, and a second section (53) of the perimeter 15band is configured as a peel-apart seal and is configured such that the peel apart seal separates at a second peel force that is greater than the first peel force (column 7,lines 4-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peelable package of Mattisson as modified with gradient seal as taught by Loyd to provide the end user with a sense resistance when peeling the package to prevent fully open of the package which the content might accidentally fall out of the package.
As to claim 14, Mattisson as modified does not disclose the perimeter band is re-sealable.  Nevertheless, Loyd discloses a peelable package (10, Figure 3) the peelable package can also be re-sealable ([0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peelable seal of Mattisson as modified with resealable feature as taught by Loyd to place the used product back into the package for disposal ([0029]). 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mattisson (7,247,329) in view of Nehus et al (D894,012) and further in view of Arvidsson (3,163,288).
As to claim 10,  Mattisson as modified does not disclose a first section of the perimeter band proximate to the first tab and the second tab is configured as a peel-apart seal and is configured 20such that the peel-apart seal separates at a defined peel force, and a second section of the perimeter band is configured to not be a peel-apart seal.  Nevertheless, Arvidsson discloses a peelable package (Figure 1) with plastic foils, which are welded together by seams (6-9), a first section (6 and 7) of the perimeter band proximate to the first tab (11) and the second tab (12) is configured as a peel-apart seal and is configured 20such that the peel-apart seal separates at a defined peel force, and a second section (8) of the perimeter band is configured to not be a peel-apart seal (column 1, lines 44-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peelable package of Mattisson as modified with stops position at the middle of the package as taught by  Arvidsson to limit the peeling of the package so the end user can grasp the content while the content still in the package to prevent fully open of the package which the content might accidentally fall out of the package. 
As to claims 11-12, Mattisson as modified does not disclose the perimeter band includes a plurality of stops that are configured to resist peeling apart of the first multilayer film and the second 25multilayer film, the plurality of stops are positioned relative to the first tab and the second tab such that about 30% to about 80% of the perimeter band can be peeled apart prior to reaching the plurality of stops.  Nevertheless, Arvidsson discloses a peelable package (Figure 2) with two plastic foils (14 and 15), which are welded together by four welding seams 16-19, adjacent to middle  portion of the welding seals 16 and 18 are provided with multiple stops (two spot welds stops 20 and 21) that are configured to resist peeling apart of the two plastic foils, since the multiple stops is at the middle portion of the welding seal, which means the plurality of stops are positioned relative to the first tab and the second tab such that about 50% of the perimeter band can be peeled apart prior to reaching the plurality of stops (20 and 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peelable package of Mattisson as modified with stops position at the middle of the package as taught by  Arvidsson to limit the peeling of the package to the middle of the package so the end user can grasp the content while the content still in the package to prevent fully open of the package which the content might accidentally fall out of the package. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mattisson (7,247,329) in view of Nehus et al (D894,012) and further in view of Gray et al (2009/0241966).
As to claim 25, Mattisson as modified further discloses the square shape package for holding food product such as pizza, but does not disclose the product is a condom.  Gray discloses a rectangular peelable package for holding condom  (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peelable package of Mattisson as modified with the product comprises a condom as taught by Gray to provide flexible condom package with peelable first and second multilayer film.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 17, 20, 25 and 29-34 have been considered but are moot in view of new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736